     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.288 Page 1 of 13


1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    PAMELA DELGADO BARRON,                            Case No.: 20-cv-00648-AJB-KSC
                          Petitioner,
12                                                      ORDER DISMISSING PETITIONER’S
      v.                                                PETITION FOR THE RETURN OF
13
                                                        THE CHILD (Doc. No. 1)
      MATTHEW D. KENDALL,
14
                                      Respondent.
15
16          Before the Court is Petitioner Pamela Delgado Barron’s (“Petitioner”) Verified
17    Petition for Return of the Child (“the Petition”), filed on April 2, 2020, against Respondent
18    Matthew D. Kendall (“Respondent”). (Doc. No. 1.) Petitioner seeks the return of her five
19    year old child, S.D. (“the Child”) to Mexico under the Hague Convention on the Civil
20    Aspects of International Child Abduction (“Hague Convention”) and the International
21    Child Abduction Remedies Act (“ICARA”). Additionally, on April 3, 2020, Petitioner filed
22    a “Memorandum of Points and Authorities in Support of Order to Show Cause Under the
23    Hague Convention for the Scheduling of an Expedited Hearing.” (Doc. No. 3.) The Court
24    ordered Respondent to show cause as to why the Petition should not be granted, scheduled
25    an expedited hearing (Doc. No. 6), and instructed the parties to specifically address the
26    issue of abstention at the hearing, (Doc. No. 17). The hearing on the order to show cause
27    was held on May 6, 2020. As set forth below, the Court VACATES the Court’s prior order
28    to show cause, ABSTAINS from ruling on the Petition, and DISMISSES the Petition.

                                                    1
                                                                                 20-cv-00648-AJB-KSC
     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.289 Page 2 of 13


1     I.    BACKGROUND
2           Petitioner is a Spanish citizen, and resident of Mexico. (Petition (“Pet.”), Doc. No.
3     1 ¶ 9.) Respondent is a United States citizen. (Id.) Petitioner and Respondent were married
4     on November 11, 2006 in Huntington Beach, California. (Id.) Petitioner and Respondent
5     have one child together, S.D., born on March 7, 2015 in Mexico. (Id. ¶ 10) Petitioner
6     alleges Respondent, Petitioner, and the Child resided in Rosarito, Mexico from the time
7     the Child was born until Respondent wrongfully removed her to the United States. (Doc.
8     1-2 at 26.) The Child has purportedly not lived in any other location besides Rosarito,
9     Mexico. (Pet. ¶ 10.) Petitioner alleges that on January 12, 2020, Respondent removed the
10    Child from Rosarito, Mexico to San Diego, California without Petitioner’s consent. (Id.
11    ¶ 11, 16.) Petitioner was allegedly given no notice that Respondent intended to relocate
12    permanently. (Id.) Furthermore, Respondent apparently made no effort to secure custody
13    and visitation orders in Mexico. (Id. ¶ 17.)
14          On January 21, 2020, Respondent filed for legal separation of marriage in San Diego
15    Superior Court, claiming residency and child custody jurisdiction existed. (Id.) On January
16    23, 2020, Respondent applied ex parte to the state court for an emergency custody order.
17    (Doc. No. 1-2, Ex. E.) In his declaration in support of the ex parte request, Respondent
18    alleged Petitioner drives while intoxicated, with the Child in the vehicle, and uses
19    methamphetamine while the Child is in her care. (Doc. No. 1-2 at 31.) Respondent’s
20    request for ex parte relief was denied by the state court for lack of emergency jurisdiction.
21    (Doc. No. 1-2, Ex. E.)
22          On February 21, 2020, Petitioner appeared ex parte before the San Diego Superior
23    Court to request an emergency custody order to immediately return the Child to Mexico.
24    (Id.¶ 21; Doc. No. 1-2, Ex. H.) That same day, the state court issued a temporary emergency
25    custody and visitation order, finding that the Child “shall remain in the custody of the
26    father.” (Doc. No. 1-2 at 44.) In the state court’s ruling on Petitioner’s ex parte request, the
27    state court also recognized that the case was subject to the Hague Convention. (Id.)
28    Petitioner states that although no Petition for Return of the Minor Child had been filed by

                                                     2
                                                                                   20-cv-00648-AJB-KSC
     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.290 Page 3 of 13


1     Petitioner at that point, the state court set the matter for a “Hague status conference.” (Id.
2     at 45.) The state court held a status conference, and the matter was initially scheduled for
3     a Hague evidentiary hearing on March 19, 2020. The evidentiary hearing was subsequently
4     rescheduled to April 10, 2020 due to the state court closure related to the COVID-19
5     pandemic. The San Diego Superior Court then announced multiple extensions of the court
6     closure. Due to these closures, the hearing has not been held.
7     II.   PROCEDURAL HISTORY
8           The Petition for the Return of the Child before this Court was filed on April 2, 2020.
9     (Doc. No. 1.) The next day, Petitioner also filed a memorandum of points and authorities
10    in support of an order to show cause under the Hague Convention for the scheduling of an
11    expedited hearing. (Doc. No. 3.) Petitioner requested, among other things, (1) an expedited
12    hearing, (2) an order vacating the San Diego Superior Court’s temporary emergency
13    custody and visitation order, and (3) an order for the return of the Child to Mexico. (Doc.
14    No. 3 at 4.) The expedited hearing was scheduled, and Respondent was ordered to show
15    cause why the Petition should not be granted, and why the Court should not vacate the state
16    court order. (Doc. No. 6 at 6.) On April 21, 2020, Petitioner filed an ex parte motion for an
17    order staying the San Diego Superior Court proceedings, and again, for an order vacating
18    the temporary emergency custody and visitation order. (Doc. No. 9.) Petitioner applied for
19    ex parte relief because Respondent represented to Petitioner he was going to apply ex parte
20    to the state court for an expedited Hague evidentiary hearing. (Id. at 2.) The state court
21    denied Respondent’s request, stating there was no legal emergency. (Doc. No. 11 at 3.)
22    Based on this, the Court denied as moot Petitioner’s ex parte request for a stay, and also
23    denied without prejudice Petitioner’s ex parte request for the Court to vacate the temporary
24    emergency custody and visitation order. (Doc. No. 17.)
25          Then, on April 23, 2020, Respondent filed a response to the Court’s order to show
26    cause. (Doc. No. 13.) Petitioner replied on April 27, 2020. (Doc. No. 14.) The Court
27    instructed the parties to address the issue of abstention and held a hearing on the order to
28    show cause on May 6, 2020. This order follows.

                                                    3
                                                                                  20-cv-00648-AJB-KSC
     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.291 Page 4 of 13


1     III.   DISCUSSION
2            The issue regarding abstention presents questions of first impression, particularly in
3     light of the unprecedented COVID-19 global pandemic, and related state and federal court
4     closures. In showing cause as to why the Petition should not be granted, Respondent
5     contends the Court should abstain because the Hague Convention proceedings commenced
6     in San Diego Superior Court on February 21, 2020 and would have proceeded to a hearing
7     but for the COVID-19 related state court closures. (Doc. No. 13 at 2.) While Petitioner did
8     not formally file a Hague petition in state court, Respondent argues the state court sua
9     sponte set an evidentiary hearing under the Hague Convention, and Petitioner did not object
10    despite multiple opportunities to do so. (Id.) Respondent also contends Petitioner’s action
11    in filing the Petition in federal court after the state court set the matter for a Hague hearing
12    demonstrates forum shopping. In Respondent’s view, Petitioner filed her Petition in federal
13    court after the state court issued an unfavorable temporary custody and visitation order.
14    (Id. at 3.)
15           Petitioner, on the other hand, argues that this Court should not abstain because she
16    did not formally file a Petition in state court. (Doc. No. 14 at 3.) Petitioner maintains that
17    under the Hague Convention and ICARA, it is her choice whether to bring the Petition in
18    a state or a federal forum. (Id. at 3–4.) From Petitioner’s view, the state court’s raising of
19    the Hague matter sua sponte was impermissible, and in any event, even if the issue was
20    properly raised, it was never litigated before the state court. (Id. at 5.) Therefore, Petitioner
21    asserts that the instant Petition is properly before the Court, and the Court should not
22    abstain from ruling on it. The Court addresses the issues of abstention below.
23           A.     The San Diego Superior Court’s Sua Sponte Setting of the Hague
24           Hearing and Petitioner’s Acquiescence
25           Naturally, the first question this particular abstention issue presents is whether the
26    Hague matter is properly before the San Diego Superior Court. Whereas Petitioner’s
27    contention is that the state court had no authority to sua sponte raise the Hague issues,
28    (Doc. No. 14 at 3), Respondent argues the Hague issues are properly before the state court
                                                     4
                                                                                    20-cv-00648-AJB-KSC
     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.292 Page 5 of 13


1     because Petitioner essentially agreed to the state court’s jurisdiction to hear the Hague
2     matter, (Doc. No. 13 at 2). The Court finds Respondent’s position persuasive.
3           As an initial matter, both parties do not cite any authority, and the Court is not aware
4     of such authority explaining whether a court may raise Hague issues sua sponte. Rather,
5     case law and statutory authority only provide guidance as to where and how a petitioner
6     may seek to file a Hague petition. For example, Ninth Circuit case law states, “[u]nder the
7     Hague Convention and ICARA, [Petitioner] may choose to bring [her] Hague Convention
8     claim in either federal or state court.” Holder v. Holder, 305 F.3d 854, 865 (9th Cir. 2002);
9     42 U.S.C. § 11603(a). Additionally, ICARA provides, “[a]ny person seeking to initiate
10    judicial proceedings under the Convention for the return of a child . . . may do so by
11    commencing a civil action by filing a petition for the relief sought in any court which has
12    jurisdiction. . . .” 22 U.S.C. § 9003(b).
13          Notwithstanding the lack of clear authority on whether a court may sua sponte set a
14    Hague hearing, a fair and complete review of the issue requires further background on the
15    state court proceedings. On February 20, 2020, Petitioner filed in state court an ex parte
16    application requesting the return of the Child to Mexico under the state court’s temporary
17    emergency jurisdiction. (Doc. No. 13 at 3–4.) A hearing was scheduled for the following
18    day. (Id.) At the February 21, 2020 ex parte hearing, the parties accused each other of
19    domestic violence. (Id.) At the outset of the hearing, San Diego Superior Court Judge
20    McKenzie noted the Hague issues Petitioner raised in her ex parte pleadings and then sent
21    the attorneys/parties outside of the courtroom to meet and confer. (Doc. No. 13-1 at 2–3.)
22    Due to the allegations of domestic violence, Judge McKenzie then held an evidentiary
23    hearing that day, and issued a temporary custody and visitation order. (Doc. No. 13 at 3–
24    4.) Judge McKenzie found that Petitioner had been abusing alcohol, possibly illegal drugs,
25    and had driven inebriated with the Child in the vehicle, without a valid driver’s license, or
26    insurance. (Id.) As such, Judge McKenzie ordered that the Child remain in the United
27    States in Respondent’s care, and granted Petitioner supervised visitation and daily
28    FaceTime calls. (Id.) At the conclusion of the evidentiary hearing, Judge McKenzie set a

                                                   5
                                                                                  20-cv-00648-AJB-KSC
     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.293 Page 6 of 13


1     status hearing before San Diego Superior Court Judge Mangione, stating he was the
2     “designated Hague Judge.” (Id.) Judge McKenzie explained the purpose of the status
3     hearing was to schedule an expedited hearing under the Hague Convention. (Id.)
4           The status hearing was held before Judge Mangione on March 9, 2020, and Judge
5     Mangione scheduled an evidentiary hearing under the Hague Convention for March 19,
6     2020. (Id.) However, because of the COVID-19 pandemic, Judge Mangione rescheduled
7     the evidentiary hearing. (Id.) But due to the continued state court closure, the hearing has
8     not occurred. Respondent emphasizes Petitioner did not object to the setting of the Hague
9     hearing, although Petitioner had at least four opportunities to do so between Judge
10    McKenzie’s evidentiary hearing and the rescheduling of the Hague hearing by Judge
11    Mangione. (Id.)
12          Against this backdrop, whether or not the state court had authority to sua sponte set
13    the Hague hearing, there is strong support that Petitioner waived any argument that she
14    opposed the litigation of the Hague issues in state court. See Arizona v. Tohono O’odham
15    Nation, 818 F.3d 549, 559 (9th Cir. 2016) (“A waiver is an intentional relinquishment or
16    abandonment of a known right or privilege. It can preclude the assertion of legal rights. An
17    implied waiver of rights will be found where there is ‘clear, decisive and unequivocal’
18    conduct which indicates a purpose to waive the legal rights involved.”) At oral argument,
19    Petitioner represented that in between the time which the state court heard her ex parte
20    application, and the scheduling of the Hague hearing, Petitioner intended to file a Hague
21    petition in federal court. In response, Respondent countered that this was never brought to
22    his attention or that of the state court. The Court agrees that there is no support or evidence
23    that a federal Petition at that point was imminent. To the contrary, Petitioner had from
24    February 20, 2020—the date the state court raised the Hague issue—to either object to or
25    to file a federal petition. But Petitioner did not do so until April 2, 2020, when it was evident
26    the Hague hearing was going to be postponed indefinitely due to the COVID-19 state court
27    closures. Also, Petitioner mentioned in her state court ex parte application that “San Diego
28    is not the proper place for court proceedings and I will be challenging this Court’s ability

                                                     6
                                                                                    20-cv-00648-AJB-KSC
     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.294 Page 7 of 13


1     to hear our case.” (Doc. No. 1-2 at 47.) Tellingly, Petitioner did not indicate she intended
2     to file the Petition in federal court. See Barzilay v. Barzilay, 536 F.3d 844, 852 (8th Cir.
3     2008) (noting that the petitioner “informed the state court that he intended to file a Hague
4     petition in federal district court to litigate the merits of the Hague issues in that forum”).
5     Instead of raising any sort of objection, Petitioner instead consented to the state court’s
6     jurisdiction to adjudicate the Hague matter, and agreed to the state court’s scheduling of
7     the Hague evidentiary hearing.
8           Although not raised in her briefs, Petitioner cited to Barzilay v. Barzilay, 536 F.3d
9     844 (8th Cir. 2008) at the order to show cause hearing as support that a court may not sua
10    sponte raise Hague matters. In Barzilay, the father sought the return of his children to Israel
11    by filing a Hague petition in federal court. Id. at 846. The mother previously petitioned a
12    state court to modify custody provisions in their Missouri divorce decree. Id. The father
13    moved to dismiss the mother’s petition on the grounds that the state court lacked
14    jurisdiction over the children’s custody because of a prior decree issued by an Israeli court.
15    Id. The father did not file a Hague petition in state court. Id. at 849. The state court issued
16    an order denying the father’s motion to dismiss and sua sponte ruled on the merits of the
17    Hague issue by stating that “[t]he mere presence of the minor children on vacation in Israel
18    is insufficient to establish a ‘habitual presence’ [under ICARA].” Id. The mother moved to
19    dismiss the federal action for failure to state a claim. Id. at 846. The district court abstained
20    under Younger, concluding the father had an adequate opportunity to litigate his Hague
21    claims in the ongoing state court proceedings, and the state court issued a ruling on the
22    merits of the Hague issue. Id.
23          The Eighth Circuit reversed the district court, holding that abstention was improper
24    because the Hague issue was not raised by either parties and the father did not have the
25    opportunity to litigate the Hague issue. Specifically, the court explained:
26          The record shows that throughout the state court proceedings [the father]
            emphasized the limited nature of his argument as being only jurisdictional.
27
            [The father] never engaged in an argument in the state court on the merits of
28          the Hague Convention considerations—habitual residence and wrongful

                                                     7
                                                                                    20-cv-00648-AJB-KSC
     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.295 Page 8 of 13


1             removal. Rather, he informed the state court that he intended to file a Hague
              petition in federal district court to litigate the merits of the Hague issues in
2
              that forum.
3     Id. at 852 (emphasis added).
4           The instant matter before the Court is distinguishable from Barzilay. Here, Petitioner
5     had at least four opportunities to either file a federal petition or to object to the state court
6     setting of the Hague hearing: (1) before Judge McKenzie held an evidentiary hearing on
7     February 21, 2020, (2) after Judge McKenzie’s ruling and Hague order that same day, (3)
8     prior to the March 9, 2020 status conference before Judge Mangione wherein the Hague
9     evidentiary hearing was scheduled, and (4) when Judge Mangione’s clerk called to
10    reschedule the evidentiary hearing in light of the COVID-19 related court closure. (Doc.
11    No. 13 at 4.) But unlike the father in Barzilay, Petitioner here never stated her intent to file
12    her Hague Petition before the federal court. To the contrary, the record supports that
13    Petitioner acquiesced and consented to the state court’s jurisdiction to hear the Hague
14    matter. Petitioner agreed to the setting of an expedited evidentiary hearing on the Hague
15    issue, and but for the COVID-19 court closures, nothing in the record suggests Petitioner
16    would have objected or have been denied the opportunity to litigate the Hague issue. Thus,
17    Petitioner waived her rights to choose a federal forum, and the Hague matter was properly
18    before the state court. See Tohono O’odham Nation, 818 F.3d at 559 (“An implied waiver
19    of rights will be found where there is ‘clear, decisive and unequivocal’ conduct which
20    indicates a purpose to waive the legal rights involved.”).
21          B.     Abstention
22          Having determined that the Hague matter was properly before the San Diego
23    Superior Court, the Court next addresses whether it should abstain from hearing the
24    Petition under either the Younger or Colorado River abstention doctrines.
25          The Ninth Circuit has held that “[b]ecause the federal courts’ obligation to adjudicate
26    claims within their jurisdiction is virtually unflagging, abstention is permissible only in a
27    few carefully defined situations with set requirements.” U.S. v. Morros, 268 F.3d 695, 703
28    (9th Cir. 2001) (quotations omitted). “Whether it is labeled comity, federalism, or some
                                                     8
                                                                                    20-cv-00648-AJB-KSC
     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.296 Page 9 of 13


1     other term, the policy objective behind Younger abstention is to avoid unnecessary conflict
2     between state and federal governments.” Id. at 707 (quotations omitted). The Younger
3     doctrine, named after the United States Supreme Court case Younger v. Harris, requires
4     federal courts to abstain from intervening in pending state judicial proceedings when (1)
5     there are ongoing state judicial proceedings; (2) the proceedings implicate important state
6     interests; and (3) the state proceedings provide the plaintiff with an adequate opportunity
7     to raise federal claims. 401 U.S. 37, 39–53 (1971).
8           The three abstention elements under Younger are present in this case. First, the
9     Hague matter is still properly before the San Diego Superior Court. While the state court’s
10    closure remains in place, nothing in the record indicates that Petitioner will be deprived of
11    the opportunity to litigate her Hague issues once the state court is reopened and able to do
12    so. See Witherspoon v. Orange Cty. Dep’t of Soc. Servs., 646 F. Supp. 2d 1176, 1180 (C.D.
13    Cal. 2009) (“Once the juvenile court’s dependency proceeding concludes, the state court
14    will finish adjudicating Ms. Witherspoon’s ICARA petition.”). Second, these proceedings
15    implicate important state interests. This case concerns domestic relations between a
16    husband and wife married in Southern California and the safety and welfare of a minor
17    child. The Ninth Circuit has held that “the realm of domestic relations is and has been
18    traditionally governed by state law.” Kitchens v. Bowen, 825 F.2d 1337, 1341 (1987)
19    (holding that Younger abstention was permissible in cases dealing with the domestic
20    realm). Here, these state interests are particularly salient where the state court has already
21    issued a temporary emergency custody and visitation order to protect the Child from
22    allegations of mistreatment and abuse. (Doc. No. 13-1 at 6.) Third, the state proceeding—
23    once the state court is reopened—gives Petitioner an adequate opportunity to raise the
24    issues she seeks to raise here in federal court. Particularly, the state court has jurisdiction
25    to hear the Hague issues as ICARA and the Hague Convention grant concurrent jurisdiction
26    to state and federal courts. See 42 U.S.C. § 11603(a). And, there is no indication that the
27    state court would not provide Petitioner with the opportunity to fully litigate her Hague
28    claim. In fact, the state court has even designated a “Hague Judge” for this very purpose,

                                                    9
                                                                                   20-cv-00648-AJB-KSC
     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.297 Page 10 of 13


1     and attempted to set the matter for a Hague evidentiary hearing before the court closure.
2     (Doc. No. 13 at 3–4.)
3           Further, an analysis of abstention under Colorado River does not compel a contrary
4     result. Under Colorado River, the Supreme Court addressed abstention for the sole purpose
5     of avoiding duplicative state and federal litigation. Under Colorado River, considerations
6     of “wise judicial administration, giving regard to conservation of judicial resources and
7     comprehensive disposition of litigation,” may justify a decision by the district court to stay
8     federal proceedings pending the resolution of concurrent state court proceedings involving
9     the same matter. Colorado River, 424 U.S. at 817; Intel Corp. v. Advanced Micro Devices,
10    Inc., 12 F.3d 908, 912 (9th Cir. 1993). “When a district court decides to dismiss or stay
11    under Colorado River, it presumably concludes that the parallel state-court litigation will
12    be an adequate vehicle for the complete and prompt resolution of the issues between the
13    parties. If there is any substantial doubt as to this, it would be a serious abuse of discretion
14    to grant the stay or dismissal at all.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
15    460 U.S. 1, 28 (1983). The Ninth Circuit has recognized eight factors for assessing the
16    appropriateness of a Colorado River stay or dismissal: (1) which court first assumed
17    jurisdiction over any property at stake; (2) the inconvenience of the federal forum; (3) the
18    desire to avoid piecemeal litigation; (4) the order in which the forums obtained jurisdiction;
19    (5) whether federal law or state law provides the rule of decision on the merits; (6) whether
20    the state court proceedings can adequately protect the rights of the federal litigants; (7) the
21    desire to avoid forum shopping; and (8) whether the state court proceedings will resolve
22    all issues before the federal court. R.R. St. & Co. v. Transp. Ins. Co., 656 F.3d 966, 978
23    (9th Cir. 2011) (quoting Colorado River, 424 U.S. at 818).
24          In running through the Colorado River factors, the Court concludes that dismissal of
25    the Petition is appropriate. First, the Hague issue was first raised in state court, with
26    Petitioner acquiescing to the state court’s jurisdiction to hear the Hague matter. Second,
27    although Hague petitions involve questions of federal law, state courts have been equipped
28    with concurrent jurisdiction to hear Hague petitions and “can adequately protect the rights

                                                    10
                                                                                   20-cv-00648-AJB-KSC
     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.298 Page 11 of 13


1     of the federal litigants.” Third, Respondent has raised legitimate concerns regarding forum
2     shopping, evidenced by the fact that Petitioner did not file the Petition in this Court until
3     after availing herself of state court, and receiving an unfavorable ruling. Lastly, there is no
4     doubt that the state court “will resolve all issues before the federal court” given the state
5     court specifically designated a “Hague Judge” in addition to scheduling a Hague
6     evidentiary hearing before those proceedings were postponed by the COVID-19 pandemic.
7           Petitioner cites to Yang v. Tsui, 416 F.3d 199 (3d Cir. 2005), and similar cases, for
8     the proposition that if the Hague issue has been “raised but not litigated” in state court, a
9     federal court should not abstain from hearing a Hague Petition. Yang, 416 F.3d at 202.
10    However, a close review of the facts, particularly in light of the COVID-19 court closures,
11    demonstrates that this case is distinguishable. In Yang, the mother was a resident of British
12    Columbia and the father of the United States. Yang, 416 F.3d at 201. A dispute as to the
13    custody of their daughter led each party to file for custody, resulting in an award of custody
14    to the father in the United States and an award of custody to the mother in British Columbia.
15    Id. After unsuccessfully attempting to secure a voluntary return of the child, the mother
16    filed a Hague petition in federal district court. Id. Citing Younger, the district court
17    abstained from consideration of the Petition proceedings. Id. at 200. The Third Circuit
18    noted, “[t]he first question in applying the Younger abstention doctrine to a Petition raising
19    Hague Convention claims in federal court is whether the federal proceeding will interfere
20    with an ongoing state proceeding.” Id. at 202–03. Ultimately holding that abstention was
21    inappropriate, the court went on to reason:
22          The parties agree that [the mother] has not raised the Hague Convention in
            state court. In addition, the state court has entered an interim custody order in
23
            favor of [the father] but has held no hearings and made no findings with regard
24          to the Hague Convention. Thus, the District Court’s adjudication of the Hague
            Convention Petition would have been consistent with the statutory provisions
25
            and would not have interfered with the state court proceedings.
26
      Id. at 204.
27
28          Unlike Yang, the evidence here suggests Petitioner would have had a full and fair

                                                    11
                                                                                   20-cv-00648-AJB-KSC
     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.299 Page 12 of 13


1     opportunity to litigate her Hague issues but for the COVID-19 related state court closure.
2     Indeed, Petitioner agreed to the setting of a Hague hearing before the designated Hague
3     judge in state court. While the court closures associated with the global pandemic
4     postponed that hearing, there is nothing to suggest that Petitioner will not have the
5     opportunity to fully litigate her Hague Petition once the state court reopens. In fact, if the
6     Court does not abstain, there is a likelihood “the federal proceeding will interfere with an
7     ongoing state proceeding” given that the state court has invoked temporary emergency
8     jurisdiction to protect the Child, convened a status conference on the Hague issue, and has
9     attempted to set the Hague trial date. Yang, 416 F.3d at 202–03. Thus, although the Hague
10    issue has been “raised but not litigated” in state court, the postponement of the opportunity
11    to litigate is only temporary in light of the pandemic. Yang, 416 F.3d at 202.
12    IV.   CONCLUSION
13          In the interest of comity, the conservation of judicial resources, and to avoid
14    conflicting judgments, the Court abstains from ruling on the Petition under both Younger
15    and Colorado River. Petitioner acquiesced to the state court assuming jurisdiction of the
16    Hague matter, and but for the pandemic, the record indicates Petitioner would have
17    received her Hague hearing. The COVID-19 pandemic has indeed presented many difficult
18    and unprecedented challenges, including both state and federal court closures and the
19    suspension of both state and federal trials. However, the Court concludes that the state
20    court is an adequate forum for Petitioner to fairly and fully litigate her Hague issues once
21    the state court has reopened. Thus, the Court VACATES the Court’s prior order to show
22    cause, ABSTAINS from ruling on the Petition, and DISMISSES the Petition. All other
23    relief requested in the Petition, particularly, Petitioner’s request to vacate the state court’s
24    order is also DENIED AS MOOT.
25          IT IS SO ORDERED.
26    Dated: May 18, 2020
27
28

                                                    12
                                                                                   20-cv-00648-AJB-KSC
     Case 3:20-cv-00648-AJB-KSC Document 22 Filed 05/18/20 PageID.300 Page 13 of 13


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             13
                                                                       20-cv-00648-AJB-KSC
